Case 1:20-cv-00074-HBB Document 22 Filed 07/27/21 Page 1 of 14 PageID #: 1409




                               UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
                                  BOWLING GREEN DIVISION
                              CIVIL ACTION NO. 1:20-CV-00074-HBB


KENIKA J. HERNANDEZ                                                                                PLAINTIFF


VS.


KILOLO KIJAKAZI, ACTING COMMISSIONER
SOCIAL SECURITY ADMINISTRATION1                                                                 DEFENDANT


                                       MEMORANDUM OPINION
                                           AND ORDER

                                               BACKGROUND

        Before the Court is the complaint (DN 1) of Kenika J. Hernandez (“Plaintiff”) seeking

judicial review of the final decision of the Commissioner pursuant to 42 U.S.C. § 405(g). Both

the Plaintiff (DN 16) and Defendant (DN 21) have filed a Fact and Law Summary. For the reasons

that follow, the final decision of the Commissioner, regarding disability, is AFFIRMED, and

judgment is GRANTED for the Commissioner.

        Pursuant to 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73, the parties have consented to the

undersigned United States Magistrate Judge conducting all further proceedings in this case,

including issuance of a memorandum opinion and entry of judgment, with direct review by the

Sixth Circuit Court of Appeals in the event an appeal is filed (DN 14). By Order entered



1 Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021. Pursuant to Rule 25(d) of
the Federal Rules of Civil Procedure, Kilolo Kijakazi is substituted for Andrew Saul as the defendant in this suit.

                                                        1
Case 1:20-cv-00074-HBB Document 22 Filed 07/27/21 Page 2 of 14 PageID #: 1410




January 8, 2021 (DN 13), the parties were notified that oral arguments would not be held unless a

written request therefor was filed and granted. No such request was filed.

                                        FINDINGS OF FACT

       On August 10, 2016, Plaintiff protectively filed applications for Disability Insurance

Benefits and Supplemental Security Income (Tr. 18, 359-61, 362-68, 369-70, 371-79). Plaintiff

alleged that she became disabled on July 16, 2001, as a result of insulin dependent diabetes,

congestive heart failure, 12 slipped discs in lower back, anxiety, depression, hearing loss left ear,

and heart problems/blockages (Tr. 18, 124-25, 140-41, 372). Her claims were denied at the initial

review stage on October 11, 2016, and at the reconsideration stage on December 21, 2016 (Tr. 18,

122, 123, 138-39, 154-55, 156, 157, 173, 190). Plaintiff then filed a written request for a hearing

before an Administrative Law Judge (Tr. 18, 220-21). On February 13, 2018, Plaintiff amended

the alleged onset of her disability to October 15, 2017 (Tr. 381).

       Administrative Law Judge Amy Benton (“ALJ”) conducted a video hearing from St. Louis,

Missouri (Tr. 18, 50, 52-53). Plaintiff and her counsel, Charles Dale Burchett, participated from

Bowling Green, Kentucky (Id.). Barry J. Brown, an impartial vocational expert, was present by

telephone but did not testify during the hearing (Tr. 52-70). Following the hearing, Dr. Zaid

Aljuboori performed a consultative medical examination of Plaintiff and rendered a functional

opinion (Tr. 1303-05). Mr. Brown subsequently reviewed exhibits in the record and responded

to vocational interrogatories from the ALJ (Tr. 18, 528, 535-38). Mr. Brown’s answers to the

interrogatories were then provided to Plaintiff’s counsel, who did not object to the evidence being

admitted to the record (Tr. 18, 544).



                                                 2
Case 1:20-cv-00074-HBB Document 22 Filed 07/27/21 Page 3 of 14 PageID #: 1411




         In a decision dated February 7, 2019, the ALJ evaluated this adult disability claim pursuant

to the five-step sequential evaluation process promulgated by the Commissioner (Tr. 18- 34). The

ALJ indicated that Plaintiff met the insured status requirements of the Social Security Act through

December 31, 2022 (Tr. 21). At the first step, the ALJ found that Plaintiff has not engaged in

substantial gainful activity since October 15, 2017, the amended alleged onset date (Id.). At the

second step, the ALJ determined that Plaintiff has the following severe impairments: obesity,

coronary artery disease, degenerative disc disease of the lumbar spine, diabetes mellitus,

depression, and anxiety (Id.). The ALJ also found that all other impairments identified by

Plaintiff are non-severe or not medically determinable (Id.).2

         At the third step, the ALJ concluded that Plaintiff does not have an impairment or

combination of impairments that meets or medically equals one of the listed impairments in

Appendix 1 (Tr. 22). The ALJ reached the above conclusion as a result of reviewing Plaintiff’s

impairments using section 1.00 et seq. (musculoskeletal system), section 3.00 et seq.

(cardiovascular system), section 4.00 et seq. (respiratory disorders), section 9.00 (endocrine

disorders), and Listings 12.04 and 12.06 in section 12.00 et seq. (mental disorders) (Tr. 22-23).

The ALJ indicated that she considered the impact of obesity on Plaintiff’s co-existing impairments

in making the severity assessment at step two, the listings assessment at step three, and the residual

functional capacity assessment at step four (Tr. 22).

         At the fourth step, the ALJ found that Plaintiff has the residual functional capacity (“RFC”)

to perform sedentary work, as defined in 20 C.F.R. §§ 404.1567(a) and 416.967(a), except that


2 The ALJ devoted a paragraph to specifically explain why the alleged hearing loss in Plaintiff’s left ear has not been
established as a medically determinable impairment (Tr. 21).

                                                          3
Case 1:20-cv-00074-HBB Document 22 Filed 07/27/21 Page 4 of 14 PageID #: 1412




Plaintiff has the following postural, environmental, and mental limitations: (1) can occasionally

climb stairs and ramps; (2) can never climb ladders or scaffolds; (3) can frequently balance and

stoop; (4) can occasionally kneel, crouch, and crawl; (5) must avoid concentrated exposure to

hazards (such as unprotected heights and moving mechanical parts), extreme heat, extreme cold

and industrial vibrations; (6) can only occasionally operate a motor vehicle; (7) is limited to

understanding, remembering, and carrying out simple instructions; (8) can have occasional

interaction with supervisors, co-workers and the public; (9) can make simple, work-related

decisions; (10) can tolerate occasional change in work location; and (11) is unable to work at a

strict production rate, like the rate required to work on an assembly line (Tr. 24). The ALJ

considered the vocational expert’s answers to the post-hearing interrogatories and determined that

the above RFC precludes Plaintiff’s performance of any past relevant work (Tr. 32).

       The ALJ proceeded to the fifth step where he considered Plaintiff’s RFC, age, education,

and past work experience as well as testimony from the vocational expert (Tr. 32-33). The ALJ

found that Plaintiff is capable of performing a significant number of jobs that exist in the national

economy (Id.). Therefore, the ALJ concluded that Plaintiff has not been under a “disability,” as

defined in the Social Security Act, from October 15, 2017, the amended onset date, through the

date of the decision, February 7, 2017 (Tr. 33).

       Plaintiff timely filed a request for the Appeals Council to review the ALJ’s decision

(Tr. 356-58). The Appeals Council denied Plaintiff’s request for review (Tr. 1-4).




                                                   4
Case 1:20-cv-00074-HBB Document 22 Filed 07/27/21 Page 5 of 14 PageID #: 1413




                                  CONCLUSIONS OF LAW

                                      Standard of Review

       Review by the Court is limited to determining whether the findings set forth in the final

decision of the Commissioner are supported by “substantial evidence,” 42 U.S.C. § 405(g); Cotton

v. Sullivan, 2 F.3d 692, 695 (6th Cir. 1993); Wyatt v. Sec’y of Health & Human Servs., 974 F.2d

680, 683 (6th Cir. 1992), and whether the correct legal standards were applied. Landsaw v. Sec’y

of Health & Human Servs., 803 F.2d 211, 213 (6th Cir. 1986). “Substantial evidence exists when

a reasonable mind could accept the evidence as adequate to support the challenged conclusion,

even if that evidence could support a decision the other way.” Cotton, 2 F.3d at 695 (quoting

Casey v. Sec’y of Health & Human Servs., 987 F.2d 1230, 1233 (6th Cir. 1993)). In reviewing a

case for substantial evidence, the Court “may not try the case de novo, nor resolve conflicts in

evidence, nor decide questions of credibility.” Cohen v. Sec’y of Health & Human Servs.,

964 F.2d 524, 528 (6th Cir. 1992) (quoting Garner v. Heckler, 745 F.2d 383, 387 (6th Cir. 1984)).

       As previously mentioned, the Appeals Council denied Plaintiff’s request for review of the

ALJ’s decision (Tr. 1-4). At that point, the ALJ’s decision became the final decision of the

Commissioner. 20 C.F.R. §§ 404.955(b), 404.981, 422.210(a); see 42 U.S.C. § 405(h) (finality

of the Commissioner’s decision). Thus, the Court will be reviewing the ALJ’s decision and the

evidence that was in the administrative record when the ALJ rendered the decision. 42 U.S.C.

§ 405(g); 20 C.F.R. § 404.981; Cline v. Comm’r of Soc. Sec., 96 F.3d 146, 148 (6th Cir. 1996);

Cotton v. Sullivan, 2 F.3d 692, 695-696 (6th Cir. 1993).




                                                5
Case 1:20-cv-00074-HBB Document 22 Filed 07/27/21 Page 6 of 14 PageID #: 1414




                       The Commissioner’s Sequential Evaluation Process

       The Social Security Act authorizes payment of Disability Insurance Benefits and

Supplemental Security Income to persons with disabilities. 42 U.S.C. §§ 401 et seq. (Title II

Disability Insurance Benefits), 1381 et seq. (Title XVI Supplemental Security Income). The term

“disability” is defined as an

               [I]nability to engage in any substantial gainful activity by reason of
               any medically determinable physical or mental impairment which
               can be expected to result in death or which has lasted or can be
               expected to last for a continuous period of not less than twelve (12)
               months.

42 U.S.C. §§ 423(d)(1)(A) (Title II), 1382c(a)(3)(A) (Title XVI); 20 C.F.R. §§ 404.1505(a),

416.905(a); Barnhart v. Walton, 535 U.S. 212, 214 (2002); Abbott v. Sullivan, 905 F.2d 918, 923

(6th Cir. 1990).

       The Commissioner has promulgated regulations setting forth a five-step sequential

evaluation process for evaluating a disability claim. See “Evaluation of disability in general,” 20

C.F.R. §§ 404.1520, 416.920. In summary, the evaluation proceeds as follows:

               1)      Is the claimant engaged in substantial gainful activity?

               2)      Does the claimant have a medically determinable
                       impairment or combination of impairments that satisfies the
                       duration requirement and significantly limits his or her
                       ability to do basic work activities?

               3)      Does the claimant have an impairment that meets or
                       medically equals the criteria of a listed impairment within
                       Appendix 1?

               4)      Does the claimant have the RFC to return to his or her past
                       relevant work?



                                                 6
Case 1:20-cv-00074-HBB Document 22 Filed 07/27/21 Page 7 of 14 PageID #: 1415




                  5)       Does the claimant’s RFC, age, education, and past work
                           experience allow him or her to perform a significant number
                           of jobs in the national economy?

Here, the ALJ denied Plaintiff’s claim at the fifth step.

                                             Finding Nos. 10 and 11

         1. Arguments of the Parties

         Plaintiff challenges Finding Nos. 10 and 11 by arguing they are not supported by

substantial evidence in the record (DN 16 PageID # 1382-86). More specifically, Plaintiff argues

the vocational expert’s response to the step five hypothetical question does not provide substantial

evidence for the ALJ’s determination, “[c]onsidering the claimant’s age, education, work

experience, and residual functional capacity, there are jobs that exist in significant numbers in

the national economy that the claimant can perform” (Id. citing Tr. 33, 537) (emphasis added).

Plaintiff explains that the vocational expert’s response identified three jobs—printed circuit board

inspector with 2,700 jobs nationally, table worker with 3,000 jobs nationally, and film touch-up

inspector with 1,200 jobs nationally—but included the limiting comment, “[n]o other jobs

available” (Id. at PageID #1383, citing Tr. 537).3 Plaintiff argues that under the regulations this

exclusive list does not constitute a “significant number” of jobs in the national economy because

it only identifies a combined total of 6,900 jobs (Id. at PageID # 1383-86). Plaintiff contends that


3 Plaintiff explains that the ALJ did not solicit testimony from the vocational expert during the hearing (DN 16 PageID
# 1382, citing Tr. 69). The ALJ instead arranged for Plaintiff to undergo a post-hearing consultative medical
evaluation, and then the ALJ submitted written interrogatories to the vocational expert (Id. at PageID # 1383, citing
Tr. 528). After receiving the vocational expert’s response to the interrogatories, the ALJ sent a proffer of that
response to Plaintiff’s representative, allowing for the submission of written comments about the evidence or the
applicable law in light of the new evidence for the ALJ’s consideration (Id. citing Tr. 535-38). Plaintiff contends that
she submitted a written memorandum addressing the vocational expert’s answers and explaining why the number of
jobs identified by the vocational expert should not be considered a “significant number” of jobs in the national
economy (Id. citing Tr. 544-45).

                                                           7
Case 1:20-cv-00074-HBB Document 22 Filed 07/27/21 Page 8 of 14 PageID #: 1416




the ALJ’s determination is based on her mistaken belief that the vocational expert identified

“representative occupations” which are part of a larger group of jobs that the hypothetical

individual would be able to perform (Id. citing Tr. 33). Citing the Sixth Circuit opinion in Hall

v. Bowen, 837 F.2d 272, 275 (6th Cir. 1988), Plaintiff encourages the Court to consider many

criteria—including the distance Plaintiff is capable of travelling to engage in the assigned work,

the isolated nature of the jobs, the types and availability of such work—in determining whether

the jobs identified exist in “significant numbers” (Id. at PageID # 1384). Plaintiff asserts, “[i]f

these identified jobs were spread evenly nationwide, fewer than 100 of such jobs would be

expected to be found in the Plaintiff’s home state according to the percentage of national

population” (Id.). Plaintiff also points out that the ALJ’s decision did not discuss any of the

factors mentioned in Hall in arriving at the conclusion (Id. at PageID # 1384-85).

       Defendant contends that the ALJ properly relied on the vocational expert’s response—to

the step five hypothetical question—and reasonably concluded that 6,900 jobs in the national

economy is sufficient to find there are jobs that exist in “significant numbers” in the national

economy that Plaintiff can perform (DN 21 PageID # 1402-16). Defendant points out that the

factors mentioned in the Sixth Circuit’s opinion in Hall are suggestions and the ALJ is not required

to explicitly consider each factor (Id. citing Harmon v. Apfel, 168 F.3d 289, 292 (6th Cir. 1999)).

Further, Defendant asserts that in 2016 the Sixth Circuit specifically found that 6,000 jobs

nationwide represents a significant number (Id. citing Taskila v. Comm’r of Soc. Sec., 819 F.3d

902, 905 (6th Cir. 2016)). Defendant also points to a 2009 Sixth Circuit unpublished opinion

which found that 2,000 jobs nationwide represents a significant number (Id. citing Nejat v.

Comm’r of Soc. Sec., 359 F. App’x 574, 579 (6th Cir. 2009)).

                                                 8
Case 1:20-cv-00074-HBB Document 22 Filed 07/27/21 Page 9 of 14 PageID #: 1417




       2. Applicable Law

       At the fifth step, the Commissioner has the burden of demonstrating a significant number

of jobs exist in the national economy that the claimant can perform, given his or her RFC, age,

education, and past work experience.      20 C.F.R. §§ 404.1520(a)(4)(v) and (g), 404.1566(a);

Wyatt v. Sec’y of Health & Human Servs., 974 F.2d 680, 684 (6th Cir. 1992); Moon v. Sullivan,

923 F.2d 1175, 1181 (6th Cir. 1990); Allen v. Califano, 613 F.2d 139, 145 (6th Cir. 1980).   When

a claimant’s age, education, previous work experience, and RFC coincide with all of the criteria

of a particular Grid Rule in Appendix 2 of the regulations, referred to as the medical-vocational

guidelines, the Commissioner may rely on that Grid Rule to meet this burden.

20 C.F.R. § 404.1569; Grid Rule 200.00; Born v. Sec’y of Health & Human Servs., 923 F.2d 1168,

1174 (6th Cir. 1990); Moon, 923 F.2d at 1181.    However, if a claimant’s age, education, previous

work experience, and RFC do not coincide with all the criteria of a particular Grid Rule, the

Commissioner is limited to using the Grid Rule as a framework in the decision-making process

and must make a non-guideline determination based on the testimony of a vocational expert.

20 C.F.R. § 404.1566(e); Born, 923 F.2d at 1174; Varley v. Sec’y of Health & Human Servs.,

820 F.2d 777, 779 (6th Cir. 1987); Kirk v. Sec’y of Health & Human Servs., 667 F.2d 524,

531, 535 (6th Cir. 1981), cert. denied, 461 U.S. 957 (1983). For example, if the claimant suffers

from an exertional and a non-exertional impairment then the Grids may be used only as a

framework to provide guidance for decision making.         20 C.F.R. § 404.1569a(d); 20 C.F.R.

Part 404, Subpart P, Appendix 2, § 200.00(e); Abbot v. Sullivan, 905 F.2d 918, 926-927

(6th Cir. 1990); Cole v. Sec’y of Health & Human Servs., 820 F.2d 768, 771 (6th Cir. 1987);

Kirk, 667 F.2d at 528-529.

                                                9
Case 1:20-cv-00074-HBB Document 22 Filed 07/27/21 Page 10 of 14 PageID #: 1418




         3. Discussion

         During the administrative hearing, after the ALJ and counsel completed their oral

examinations of Plaintiff, the ALJ did not solicit vocational expert testimony (Tr. 69-70). Instead,

the ALJ determined that Plaintiff should undergo a consultative medical evaluation to assess her

functional capacity (Id.). Plaintiff underwent the consultative examination on August 25, 2018

(Tr. 1302-14). The consultative examiner, Dr. Zaid Aljuboori, issued a report indicating the

following:

                No limitation with sitting, handling, speaking, listening, or
                reasoning. She doesn’t have limitation with social interaction. No
                limitation with gross and fine hand and fingers movement. She can
                walk about 15 minutes, he [sic] can stand for about 30-40 minutes.
                An assistive device is not necessary for ambulation. Range of
                motion no limitation except for lumbar flexion.
(Tr. 1304).

         By letter dated October 29, 2018, the ALJ provided the vocational expert, Barry J. Brown,

with a Compact Disc containing exhibits in the record and vocational interrogatories seeking his

professional opinion in connection with Plaintiff’s disability claim (Tr. 528, 529-32).

Interrogatory No. 7 sets forth a hypothetical question that includes Plaintiff’s age, education, work

experience, and RFC (compare Tr. 24, 32 and Tr. 536). Interrogatory No. 10 asked the vocational

expert to identify any unskilled occupations that exist in the national economy that the individual

described in Interrogatory No. 7 could perform (Tr. 537). The vocational expert’s response to

Interrogatory No. 10 reads:

                1. Printed Circuit Board Inspector - 726.684-110 - 2,700 in USA
                2. Table Worker - 739.687-182 - 3,000 in USA
                3. Film Touch Up Inspector - 726.684-050 - 1,200 in USA
                No other jobs available
(Id.).

                                                 10
Case 1:20-cv-00074-HBB Document 22 Filed 07/27/21 Page 11 of 14 PageID #: 1419




         The ALJ’s decision indicates that the vocational expert’s interrogatories were proffered to

Plaintiff’s counsel, “who offered no objections to the evidence” (Tr. 18).4 The first paragraph in

a February 1, 2019, letter from Plaintiff’s counsel to the ALJ, acknowledges that counsel

previously received the proffer and “did not object to the entry of the exhibit into evidence and did

not request a supplemental hearing” (Tr. 544).5 Further, Plaintiff’s memorandum to the Court

does not suggest that she objected to the entry of the exhibit into evidence (DN 16 PageID # 1383).

Instead, Plaintiff’s memorandum takes issue with the ALJ’s interpretation of the vocational

expert’s response to Interrogatory No. 10 (Id. at PageID # 1383-86). The Court will now address

whether substantial evidence in the record supports the ALJ’s interpretation of the vocational

expert’s response to Interrogatory No. 10.

         The ALJ relied on the vocational expert’s response to Interrogatory No. 10 to find—

considering Plaintiff’s age, education, work experience, and RFC—there are jobs that exist in

significant numbers in the national economy that Plaintiff can perform (Tr. 32-33, Finding No. 10).

But, in making this determination, the ALJ interpreted the expert’s response to Interrogatory No.




4 The ALJ’s decision does not specify when she sent the proffer to Plaintiff’s counsel (Tr. 18). Plaintiff indicates
the proffer was dated November 7, 2018 (DN 16 PageID # 1383 n.1). The Court Transcript Index indicates that a
November 7, 2018 proffer is located at Exhibit No. C24E (DN 16 PageID # 1383 and n.1; see DN 11 PageID # 58).
However, Exhibit C24E does not actually contain a proffer dated November 7, 2018 (Tr. 540-42). Rather, the Exhibit
contains a proffer dated September 7, 2018 which concerns the consultative examiner’s report (Id.). Thus, the ALJ’s
proffer correspondence to Plaintiff’s counsel does not appear to be in the administrative record.

5 Counsel’s letter, dated February 1, 2019, explains why Plaintiff believes that the vocational interrogatories are
supportive of a finding of disability (Tr. 544-45). Apparently, the ALJ did not have an opportunity to consider
counsel’s argument because the letter is not included in the list of exhibits to the ALJ’s decision dated February 7,
2019 (Tr. 18-34, 35-40). Counsel’s letter is, however, included in the list of exhibits that the Appeals Council
considered when it denied Plaintiff’s request for review of the ALJ’s decision (Tr. 1-4). As the Appeals Council
considered counsel’s letter, but declined review, the Court will not consider this letter in deciding whether to uphold,
modify, or reverse the final decision of the Commissioner. See Cline v. Comm’r of Soc. Sec., 96 F.3d 146, 148 (6th
Cir. 1996); Cotton v. Sullivan, 2 F.3d 692, 695-696 (6th Cir. 1993).

                                                          11
Case 1:20-cv-00074-HBB Document 22 Filed 07/27/21 Page 12 of 14 PageID #: 1420




10 as identifying three “representative occupations” that the hypothetical individual would be able

to perform (Tr. 33). The ALJ depend on Finding No. 10 to conclude that Plaintiff had not been

under a disability from October 15, 2017, the amended alleged onset date, through the date of the

decision (Tr. 21, Finding No. 2; Tr. 33, Finding No. 11).

       As mentioned above, the vocational expert’s response to Interrogatory No. 10 identifies

three job titles from the Dictionary of Occupational Titles (“DOT”) and includes the comment

“[n]o other jobs available” (Tr. 537). This qualifying comment indicates that the vocational

expert provided an exclusive list of job titles that the hypothetical individual could perform. Thus,

substantial evidence does not support the ALJ’s finding that the vocational expert intended these

three job titles to be “representative occupations” of what the hypothetical individual can perform.

       The Court must now examine the record to make a case-specific determination whether the

ALJ’s error is prejudicial or harmless. Shinseki v. Sanders, 556 U.S. 396, 407. Plaintiff carries

the burden of showing that prejudice resulted because he seeks to have the final decision of the

Commissioner set aside due to this error. Id. at 409.

       To demonstrate prejudice, Plaintiff asserts that the three identified occupations do not

satisfy the “significant” number of jobs requirement under the regulations because the vocational

expert indicated they had a combined total of only 6,900 jobs nationwide. In Taskila v. Comm’r

of Soc. Sec., 819 F.3d 902, 904, 905-06 (6th Cir. 2016), the Sixth Circuit addressed an argument

that two jobs with a combined total of 6,000 jobs nationwide does not amount to “significant

numbers” of available jobs. It noted that caselaw, within the Circuit and elsewhere, indicated

otherwise. Id. The Sixth Circuit commented “[s]ix thousand jobs in the United States fits

comfortably within what this court and others have deemed ‘significant.’” Id. (see, e.g., Nejat v.

                                                 12
Case 1:20-cv-00074-HBB Document 22 Filed 07/27/21 Page 13 of 14 PageID #: 1421




Comm'r of Soc. Sec., 359 Fed. Appx. 574, 579 (6th Cir.2009) (2000 jobs); Liskowitz v. Astrue,

559 F.3d 736, 743 (7th Cir.2009) (collecting cases to conclude “it appears to be well-established

that 1,000 jobs is a significant number”); Jenkins v. Bowen, 861 F.2d 1083, 1087 (8th Cir. 1988)

(500 jobs); Barker v. Sec'y of Health & Human Servs., 882 F.2d 1474, 1479 (9th Cir.1989)

(1266 jobs)).

       In reaching the above conclusion, the Sixth Circuit pointed out that the significant-numbers

inquiry is a fact question reviewed for substantial evidence. Taskila, 819 F.3d at 905-06. “That

an ALJ must tailor the determination of what is significant to the facts of each claimant's case is

why we have said that ALJs ‘should consider many criteria in determining whether work exists in

significant numbers.’” Id. at 906 (quoting Hall v. Bowen, 837 F.2d 272, 275 (6th Cir. 1988)). It

is also why the Sixth Circuit has explained that it “cannot set forth one special number which is to

be the boundary between a ‘significant number’ and an insignificant number.” Id. (quoting Hall,

837 F.2d at 275).     “And it is why substantial evidence review applies.”        Id. (citing Hall,

837 F.2d at 275; 42 U.S.C. § 405(g)).

       Under that standard, the ALJ did not commit a reversible error. Substantial evidence

supports the conclusion that Plaintiff can perform three occupations that are meaningfully

available nationally with a combined total of 6,900 jobs. Thus, the “significant” number of

available jobs requirement is satisfied by substantial evidence in the record. See id. at 905-06

(“significant” number of available jobs requirement satisfied because substantial evidence

supported the conclusion that Taskila could perform at least two occupations that were

meaningfully available nationally (6,000 jobs)).       For these reasons, the Court holds that

substantial evidence supports the ALJ’s ultimate determinations in Finding Nos. 10 and 11.

                                                13
Case 1:20-cv-00074-HBB Document 22 Filed 07/27/21 Page 14 of 14 PageID #: 1422




                                           Conclusion

       As the Court noted previously, “[a]s long as substantial evidence supports the

Commissioner’s decision, we must defer to it, even if there is substantial evidence in the record

that would have supported an opposite conclusion.” Warner v. Comm’r of Soc. Sec., 375 F.3d

387, 390 (6th Cir. 2004). Regardless of how this Court may view the evidence, it is not this

Court’s place to re-try or re-evaluate the findings of the ALJ. 42 U.S.C. § 405(g). Rather, this

Court is only to find if substantial evidence exists to support the ALJ’s decision and if the ALJ

followed the applicable law. (Id.). After reviewing the record, the Court concludes while

substantial evidence does not support the ALJ’s determination that the three occupations identified

by the vocational expert are “representative occupations,” the error is harmless, and the ALJ’s

ultimate determinations in Finding Nos. 10 and 11 are supported by substantial evidence in the

record and comport with applicable law. Therefore, Plaintiff is not entitled to relief with regard

to her challenge to Finding Nos. 10 and 11.

                                              ORDER

       IT IS HEREBY ORDERED that the final decision of the Commissioner is AFFIRMED.

       IT IS FURTHER ORDERED that judgment is GRANTED for the Commissioner.


       July 26, 2021




Copies:         Counsel



                                                14
